Citation Nr: 0948998	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-22 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased initial evaluation for a right 
knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Paul, Minnesota that granted the Veteran's 
claim for service connection for a right knee disability and 
assigned a 10 percent disability rating, effective January 
12, 2004.

In February 2009, the Board remanded this case to the RO for 
further development.  Such further development has been 
completed and associated with the claims file.


FINDING OF FACT

The Veteran's right knee disability is manifested by mild 
degenerative changes and subjective complaints of pain and 
painful motion; but not by objective findings of recurrent 
subluxation, instability, or limitation of motion.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent disabling 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an initial evaluation 
in excess of 10 percent disabling for a service-connected 
right knee disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  

For initial rating claims, where service connection has been 
granted and the initial rating has been assigned, the claim 
of service connection has been more than substantiated, as it 
has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required since the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) 
notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

Regardless, the Board notes that the Veteran was provided a 
preadjudication notice letter in November 2004 that advised 
him how to substantiate his original claim for service 
connection.  He was also advised as to his and VA's 
responsibilities in identifying and obtaining relevant 
evidence.  A May 2009 letter also provided appropriate notice 
regarding the disability rating and effective date elements 
of his claims, and the issue of entitlement to a higher 
initial rating was subsequently readjudicated in a 
Supplemental Statement of the Case in August 2009.

With regard to the duty to assist, the Veteran's service 
treatment records, VA treatment records, private treatment 
records, and VA examination reports are all in the claims 
file.  In this regard, the Board acknowledges that in 
February 2009, this case was remanded by the Board to the RO 
for further development.  This included a directive to 
request authorization and consent forms from the Veteran so 
that any additional, relevant private treatment records could 
be obtained.  In May 2009, pursuant to the Board's remand 
directive, the RO sent a request to the Veteran for such 
authorization and consent forms, including but not limited to 
specifically requesting from the Veteran a completed Form 21-
4142 authorizing the release of any relevant treatment 
records from Dr. J.B., the Veteran's private orthopedic 
surgeon.  The Veteran never responded to the RO's request for 
authorization.  The Board is of the opinion that the RO 
complied with the Board's directive.  The Board notes that 
"the duty to assist is not always a one-way street," and 
that the Veteran has an obligation to assist in the 
development of his claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The Veteran has not referenced any other 
records that he wanted VA to obtain or that he felt were 
relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination is 
required.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran has been 
provided with two VA examinations in February 2004 and August 
2009 relating to his right knee condition.  The Board notes 
that the most recent August 2009 examination was scheduled 
and conducted pursuant to the Board's February 2009 remand 
directive because certain treatment records in the claims 
file indicated that there may have been a change in severity 
in the Veteran's right knee condition.  See 38 C.F.R. § 
3.327(a) (2009).  The Board finds that this most recent VA 
examination report reflects the Veteran's current level of 
disability, and that both of the examination reports are 
thorough and complete and provide sufficient information to 
rate the Veteran's disability under the applicable rating 
criteria.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2009).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003 provides for evaluation of degenerative 
arthritis established by x-ray findings on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 4.71a 
(2009).  When, however, limitation of motion of the specific 
joint or joints involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
generally for application.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a (2009).  

When evaluating limitation of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2009).

Diagnostic Code 5260 provides for evaluation of limitation of 
flexion of the leg as follows: flexion limited to 15 degrees 
(30 percent); flexion limited to 30 degrees (20 percent); 
flexion limited to 45 degrees (10 percent); and flexion 
limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a (2009).

Diagnostic Code 5261 provides for evaluation of limitation of 
extension of the leg as follows: extension limited to 45 
degrees (50 percent); extension limited to 30 degrees (40 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 15 degrees (20 percent); extension 
limited to 10 degrees (10 percent); and extension limited to 
5 degrees (0 percent).  38 C.F.R. § 4.71a (2009).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint.  
See VAOPGCPREC 9-04 (2004).

VA General Counsel has held that a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); 
VAOPGCPREC 9-98 (1998).  Diagnostic Code 5257 provides for 
evaluation of recurrent subluxation or lateral instability of 
the knee as 10 percent disabling when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a 
(2009).

The Veteran's service connected right knee disability is 
currently assigned a 10 percent disability rating under 
Diagnostic Code 5003.  As noted above, Diagnostic Code 5003 
(arthritis, degenerative) provides that when limitation of 
motion of a major joint is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
generally for application, if verified by objective evidence 
of symptoms such as painful motion.  See 38 C.F.R. § 4.71a 
(2009).  The Board is cognizant that code sheets contained in 
the claims folder identify this disability as having been 
evaluated under Diagnostic Code 5299-5257, and not Diagnostic 
Code 5003.  However, the actual text of the August 2004 
rating decision specifically indicates that the Veteran's 10 
percent rating was assigned based on painful motion.  Thus, 
the Board concludes that the listing of Diagnostic Code 5299-
5257 is a typographical error, and that the 10 percent rating 
was assigned under Diagnostic Code 5003.

In any event, the Board notes that a December 2003 private 
treatment record prepared by Dr. J.B., the Veteran's private 
orthopedic surgeon, reflects "the patient returns with a 
complex posterior horn tear of the medial meniscus" and "I 
would like to go ahead directly and proceed with arthroscopic 
medial meniscectomy."  

A February 2004 VA examination reflects that the Veteran's 
right knee revealed full range of motion, with 140 degrees 
flexion and zero degrees extension.  The report also reflects 
that the Veteran reported "no history of giving out or 
locking up."  The McMurray test was normal.  No effusion was 
noted on examination, although tenderness on palpation was 
noted.  The Veteran reported experiencing constant pain 
around his whole knee, particularly after working 11 hour 
shifts on his feet (on cement floors) as a packing company 
supervisor.  The examiner recorded a diagnosis of right knee 
mild degenerative disease.  

An April 2004 treatment record prepared by Dr. J.B. reflects 
that he recommended that the Veteran undergo arthroscopic 
medial meniscectomy (of his right knee).  An August 2004 
letter written by Dr. J.B. to the Veteran provides as 
follows:

The reasons for decision page [of the August 2004 
RO rating decision] states "there was no confirmed 
x-ray or MRI evidence of a complex posterior horn 
tear of the medial meniscus." . . . I would refer 
the examiner to [the] November 23, 2003 original 
evaluation . . which shows a thorough examination 
of the knee confirming clinical findings of a torn 
medical meniscus.

A November 2003 private MRI examination report attached to 
Dr. J.B.'s August 2004 letter reflects diagnoses of a right 
knee vertical, radial medial meniscus tear, chondromalacia of 
the medial patellar facet, and mild osteoarthritis of the 
medial compartment.  An April 2005 private treatment record 
prepared by Dr. J.B. reflects that the Veteran returned for a 
follow-up appointment "status post surgery."  It also 
reflects an impression of medial gonarthrosis (chronic wear).

As discussed above, this case was remanded in February 2009 
in part to obtain all available private treatment records 
relating to the Veteran's knee disability, to include those 
from Dr. J.B.  However, the Veteran did not subsequently 
provide the necessary authorization so as to allow VA to 
obtain those records.

An August 2009 VA examination report reflects that the 
Veteran's right knee revealed full range of motion, with 140 
degrees flexion and zero degrees extension.  Id. at 6.  The 
report reflects the Veteran's knee revealed no loss of range 
of motion due to flare-ups or secondary to repetitive use or 
painful motion.  Id. at 6.  The Veteran reported experiencing 
pain in the anterior aspect of his right knee and that it was 
worse when he bore weight for prolonged periods of time, but 
he denied any locking, catching, instability, or swelling.  
Id. at 2-3.  He also denied missing any work or having any 
difficulties with activities of daily living due to his 
condition.  Id. at 3-4.  The examiner recorded that the 
Veteran's right knee revealed no weakness, fatiguability, 
edema, effusion, or tenderness to palpation.  Id. at 2 and 6.  
The McMurray test was normal, and the Drawer and Lachman 
tests were both negative.  Id. at 6.  The examiner recorded a 
diagnosis of right knee degenerative changes.  Id. at 10 and 
14.

In light of the above evidence, the Board finds that the 
greater weight of probative evidence is against granting an 
evaluation in excess of 10 percent disabling under Diagnostic 
Code 5003.  As reflected in the February 2004 and August 2009 
VA examination reports, the Veteran's has consistently 
demonstrated full range of motion in the right knee.  Thus, 
the criteria for compensable ratings under either Diagnostic 
Code 5260 (limitation of flexion) or Diagnostic Code 5261 
(limitation of extension) are not met.  See 38 C.F.R. § 4.71a 
(2009).  

The Board has considered assigning a higher disability rating 
based on functional loss as contemplated by the Court's 
holding under Deluca.  However, during the most recent VA 
examination, it was specifically found that there were no 
additional functional limitations of the joint, including 
additional loss of range of motion during flare-ups or 
secondary to repetitive use, painful motion, weakness, 
excessive fatigability, lack of endurance, or incoordination.  
While the Board has considered the Veteran's own consistent 
complaints of pain, the Board ultimately places more 
probative weight on the specific clinical findings of the 
competent VA health care specialist, who conducted a thorough 
physical examination with consideration of the specific 
symptoms and manifestations discussed above.

The Board has considered the Veteran's reports of his right 
knee (and right ankle) "giving out" causing him to fall on 
or around June 2004 while riding his lawnmower.  See Form 9, 
July 2005; Informal Hearing Presentation, February 2009 at 2.  
The Board acknowledges that the laypersons are generally 
competent to report these symptoms and events.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  However, the Board notes that the February 
2004 VA examination report reflects that the Veteran reported 
"no history of [his right knee] giving out or locking up."  
See id. at 2.  McMurray's and Lachman's tests were both 
negative.

Likewise, the most recent August 2009 VA examination report 
also reflects that the Veteran denied any history of locking, 
catching, giving out, or swelling.  In addition, he 
specifically denied having fallen at any time during the past 
year.  At that time, both medial and lateral ligament testing 
were normal, and Lachman's, drawer, and patello-femoral tests 
were all normal.  As the two VA examinations were the most 
thorough physical examinations specifically evaluating the 
current symptoms and manifestations of his right knee 
disorder, the Board finds them to be the most probative and 
persuasive evidence of record.  Furthermore, while the 
Veteran has reported to the RO and the Board that he has a 
history of his knee having given out and causing him to fall, 
the Board believes his description of symptoms provided 
directly to health care providers during the course of 
physical examination to be the most credible and persuasive.  
Therefore, given the fact that he specifically denied any 
history of locking or giving out during examination, and 
because physical examination and testing revealed no 
objective evidence of subluxation or instability, the Board 
finds that the greater weight of evidence is against 
assigning a separate evaluation under Diagnostic Code 5257 
for recurrent subluxation or instability.

The Board has also considered entitlement to an evaluation 
greater than 10 percent under Diagnostic Codes 5256 
(ankylosis) and 5262 (impairment of the tibia and fibula).  
There is no medical evidence of ankylosis in the right knee 
joint or impairment of the tibia and fibula with marked knee 
disability, and, therefore, these codes are not for 
application. 

As noted, the Veteran apparently had surgery involving a 
meniscectomy, although records of that surgery are 
unavailable.  Nevertheless, the Board has considered the 
applicability of Diagnostic Code 5259, which provides for a 
10 percent rating for "symptomatic" removal of semilunar 
cartilage.  However, as discussed in detail above, the 
Veteran has already been granted a 10 percent rating under DC 
5003, which contemplates painful motion.  Therefore, to 
assign separate evaluations would violate the regulatory 
prohibition against pyramiding under 38 C.F.R. § 4.14 (2009).  
See VAOPGCPREC 9-98 (August 14, 1998) (explaining that 
removal of semilunar cartilage may result in complications 
producing loss of motion).

Furthermore, an alternative rating of 20 percent under  
Diagnostic Code 5258 is also not warranted.  In this regard, 
the Board recognizes that private examination revealed 
minimal effusion; however, VA examination in February 2004 
and August 2009 was negative for any evidence of effusion.  
Furthermore, although the Veteran has described a history of 
his knee having given way, he specifically denied any history 
of locking during the two VA examinations, and the private 
treatment records associated with the claims file do not 
suggest any history of locking.   Therefore, the Board finds 
that the greater weight of the evidence is against granting a 
higher rating under Diagnostic Code 5258.

In short, the Board finds that the preponderance of the 
evidence is against granting an initial disability rating in 
excess of 10 percent for the right knee disorder at any time 
during the pendency of this appeal.  See Fenderson, supra.  
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1) for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Veteran's disabilities have not 
required frequent hospitalization, and objective evidence 
does not show a marked interference with employment beyond 
that contemplated in the schedular standards.  In fact, 
during his most recent VA examination, the Veteran explained 
that he was employed as a production supervisor, and that he 
had worked in the capacity for ten years.  It was noted that 
he was scheduled to work 10 hours a day for four days a week, 
but that he often worked up to 12 hours, and he specifically 
denied having missed any work because of his service-
connected disabilities.  Furthermore, the Veteran also 
described regularly engaging in various physical activities 
outside of work such as caring for his hobby farm, and 
enjoying fishing, hunting, and golfing.  Thus, the Board 
finds that the most probative evidence does not reflect that 
the Veteran's right knee disability limits his activities so 
much as to result in marked interference with his employment, 
or otherwise take his case outside the norm.  Consequently, 
the Board finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial evaluation greater than 10 percent 
disabling for a right knee disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


